Citation Nr: 0724955	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-14 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1957 to January 
1961 and from June 1963 to June 1979.  The veteran died in 
January 1995, and the appellant is the veteran's surviving 
spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, that denied entitlement to service connection for 
the cause of the veteran's death.

In March 2007, the case was remanded to the RO to schedule 
the appellant for a personal hearing before a Veterans Law 
Judge.  In May 2007, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  A transcript of her testimony is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's death certificate reveals that the veteran died 
in January 1995, as a result of hepatic encephalopathy, due 
to or as a consequence of metastatic colon carcinoma with 
liver metastases.  The appellant maintains that the veteran's 
cause of the death was due to in-service herbicide exposure 
during service in Vietnam between November 1968 and September 
1969.  

The record reflects that the veteran served in Vietnam from 
November 1968 to September 1969.  Thus, the veteran is 
presumed exposed to Agent Orange.  38 C.F.R. § 3.307.

In April 2004, the RO determined that service connection for 
the cause of the veteran's death was not warranted because, 
despite the veteran's presumed exposure to Agent Orange, 
colon cancer was not one of the listed diseases for which 
service connection is presumed for veteran's who served in 
Vietnam during the Vietnam era under 38 C.F.R. § 3.307, 
3.309.  In a statement received at the RO in July 2004, and 
in her substantive appeal, received at the RO in April 2005, 
the appellant suggested that the veteran's diabetes played a 
significant role in the cause of the veteran's death.  
Diabetes mellitus is one of the listed presumptive diseases 
that has been associated with the exposure to herbicides, and 
the veteran's medical records appear to show that the veteran 
was diagnosed with diabetes mellitus prior to his death.  
Thus, on remand, a VA opinion should be obtained to determine 
whether the veteran's diabetes significantly contributed to 
the cause of the veteran's death.  

Moreover, as the RO did not develop the claim on a direct 
basis, the VA doctor providing the opinion should also opine 
as to whether it is at least as likely as not that the 
veteran's colon cancer was caused by exposure to in-service 
herbicides, regardless of the fact that it is not one of the 
diseases which has been determined to be related to herbicide 
exposure.  Importantly, a claimant can establish service 
connection for disability due to Agent Orange exposure with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

Finally, the appellant submitted additional private medical 
records (which include the terminal hospital records) 
directly to the Board, subsequent to her personal hearing in 
May 2007; however, the additional medical records were 
submitted without a waiver of review by the Agency of 
Original Jurisdiction (AOJ).  To avoid any possible prejudice 
to the appellant, the records must be reviewed by the AOJ 
before the case is returned to the Board, if in order.  
According to 38 C.F.R. § 20.1304(c), pertinent evidence 
submitted on appeal must be initially reviewed by the Agency 
of Original Jurisdiction (AOJ) unless a valid waiver of 
consideration has been received.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the 
appropriate VA specialist to obtain an 
opinion as to the cause of the veteran's 
death.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the 
specialist in conjunction with the 
requested opinion.  The specialist should 
provide an opinion as to the cause of the 
veteran's death, and particularly, 
whether the veteran's diabetes mellitus 
significantly contributed to the 
underlying cause and/or whether the 
veteran's in-service exposure to 
herbicides caused the veteran's death.  
In so doing, the examiner should opine as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that any of the medical conditions listed 
on the death certificate and elsewhere in 
the records as causing or significantly 
contributing to his death, were first 
manifested in service, were directly due 
to Agent Orange exposure in service, or 
were manifested within one year after his 
discharge from service in 1979.  Any 
indicated consultations with other 
specialists deemed necessary for a 
comprehensive evaluation should be 
obtained.  The specialists should provide 
a rationale for any opinion expressed.

2.  Following completion of the 
development requested, readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be provided 
with a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

